The Court
said he ought to have prayed a continuance.
But on his observing that he had thought that by going to trial and satisfying the court, by the testimony of a witness who attended, that he had a good cause of action, and that he failed only on the proof of a re-assumption: the justice of the case being on his side, he would appear entitled to the favour he prayed:
Davit for the plaintiff. Arnett for the defendant.
Stone, J.
Let the nonsuit be set aside, on payments of full costs.
M’Coy, J. tacente.